Citation Nr: 1754051	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection claim for a cervical spine disability. 

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a respiratory disability, to include asthma.

4.  Entitlement to an increased initial rating for degenerative joint disease of the lumbosacral spine, currently evaluated as 10 percent prior to May 5, 2015 (exclusive of a period of temporary total evaluation) and 20 percent disabling thereafter.  

5.  Entitlement to an increased initial rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling prior to May 5, 2015, and 20 percent disabling thereafter.  

6.  Entitlement to an initial rating in excess of 10 percent for a right knee injury.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1970, and is in receipt of the Parachute Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that videoconference hearing is of record.

The petition to reopen the claim for service connection for a cervical spine disability is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection claim for a cervical spine disability.  The Veteran was notified of his appellate rights and did not appeal the decision, and new and material evidence was not received within one year of its issuance. 

2.  Additional evidence received more than one year since the March 1998 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for a cervical spine injury, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1998 rating decision denying service connection for a cervical spine disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The evidence received more than one year since the March 1998 rating decision is new and material, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his service connection claims for a cervical spine disability. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The Veteran filed a service connection claim for a cervical spine disability in January 1998.  A March 1998 rating decision denied the claim on the basis that there is no record of treatment in service for a cervical injury or a nexus between the Veteran's current cervical spine disability and service. 

The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. §5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Pursuant to Shade v. Shinseki, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  24 Vet. App. 110, 118 (2010).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

New and material evidence has been submitted more than one year after the final 1998 rating decision.  Specifically, a May 2010 statement by Dr. Nerenberg associates the Veteran's cervical disc disease to his parachute jumps during service.  The Veteran submitted a January 2012 lay statement reporting that Dr. Cayton said that his Army experience is why he has the degenerative disc disease.  Additionally, the he testified at a July 2011 DRO hearing that two or three doctors had connected the problems he was having with his neck to his parachuting MOS in the military.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely a relationship between his current disability and service.  Accordingly, the service connection claim is reopened.  To this extent only, the appeal is granted.


ORDER

New and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a cervical spine injury.


REMAND

The December 2012 VA examiner's opinion regarding the etiology of the Veteran's respiratory disability is inadequate, as it employs speculative language (respiratory problems would seem to be related mostly to his smoking), and incorrectly noted a more than 30 year gap in medical data between service and his first diagnosis of asthmas "in the early 2000s."  See July 1996 Baylor Outpatient treatment record (referencing a "history of asthma.")  While the Veteran has since submitted a private August 2011 nexus opinion from Dr. Nerenberg indicating that the Veteran's chronic intrinsic asthma is a result of multiple jumps as a paratrooper in the military, this opinion does not contain any rationale and does not address the Veteran's smoking history.  Thus, an addendum opinion is needed on remand.  Similarly, the December 2012 VA examiner did not provide an adequate rationale regarding the etiology of the Veteran's cervical spine disability, as he did not address Veteran's lay statements of symptomatology during service, nor did he discuss the Veteran's parachute jumping in service as a potential cause of the cervical spine injury.  (In this regard, the favorable May 2010 statement by Dr. Nerenberg does not contain any supportive rationale and therefore cannot support the claim).  Accordingly, on remand, an addendum opinion should be obtained.  

The May 2015 VA examination reports of record addressing the Veteran's lumbosacral spine and right knee disabilities during the appeal period are inadequate, inasmuch as they do not provide complete range of motion findings in active motion, passive motion, weight-bearing, and nonweight-bearing, and do not adequately address flare-ups.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Thus, on remand, the Veteran should be afforded another VA examination, along with retrospective opinions.  As examination of the lumbosacral spine disability will likely produce evidence relevant to the radiculopathy disability on appeal, action on that issue is deferred.

Updated VA and private treatment records should also be secured.  Action on the TDIU claim is deferred pending the above development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records, including those from Drs. Washington, Cayton, Giri and Nerenberg. 

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his degenerative joint disease of the lumbosacral spine, radiculopathy of the left lower extremity, and his right knee disability.  A complete copy of the claims file and a copy of this REMAND must be provided to and reviewed by the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with regard to the knee, with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to address the following:

(a)	Please provide an opinion as to the full range of motion of the Veteran's lumbar spine and right knee since July 2009 in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing, and (5) with regard to the knee, with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b)	Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's lumbar spine and right knee due to flare-ups since July 2009, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the 2015 examination report for a description of flare-ups.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then obtain an addendum opinion from the December 2012 VA examiner (or other examiner, if unavailable), to determine the etiology of any current cervical spine and respiratory disabilities.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  

The examiner is requested to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that currently diagnosed degenerative disc disease/degenerative joint disease had its onset during service or is etiologically related to service, to include as a result of the cumulative impact of his parachute jumps in service?  Please discuss the May 2010 statement by Dr. Nerenberg, the Veteran's report of a continuity of symptomatology of neck problems during and since service, and any medical reason for rejecting an association between the Veteran's parachute jumps and his neck disability.

(b) Is it at least as likely as not (50 percent or greater probability) that asthma had its onset during service or is etiologically related to service, to include as a result of the inhalation of dust during his parachute jumps in service?  Please discuss the August 2011 statement by Dr. Nerenberg, the Veteran's report of a continuity of respiratory problems since service, the July 1996 note by Dr. Cayton referencing a "history of asthma," and any medical reason for rejecting an association between the Veteran's parachute jumps and his asthma.

Please provide a robust rationale for any conclusion reached.  If you cannot provide the requested opinions without resorting to speculation, provide a supporting rationale for this conclusion.

5.  Then readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


